DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on May 31, 2022.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0293664 A1 to Yokoyama et al. (“Yokoyama”).
As to claim 1, Yokoyama discloses a semiconductor device, comprising: a lower semiconductor substrate (50); an upper semiconductor substrate (10) overlapping the lower semiconductor substrate (50), the upper semiconductor substrate (10) including a first surface (at 10A) and a second surface (at 10B) opposite to the first surface (at 10A); an upper gate structure (20) on the first surface (at 10A) of the upper semiconductor substrate (10); a first interlayer insulation film (27) which covers the upper gate structure (20), wherein the first interlayer insulation film (27) is between the lower semiconductor substrate (50) and the upper semiconductor substrate (10); and an upper contact (P) connected to the lower semiconductor substrate (50), wherein the upper contact (P) is in contact with a spacer (26) that forms a side surface of the upper gate structure (20), wherein the upper contact (P) includes a first portion (upper) penetrating the upper semiconductor substrate (10), and a second portion (lower) having a side surface adjacent to the side surface of the upper gate structure (20), and a width of the first portion (upper) decreases toward the second surface (at 10B) (See Fig. 1, Fig. 2, Fig. 3, Fig. 7, ¶ 0053, ¶ 0057, ¶ 0058, ¶ 0060, ¶ 0061, ¶ 0062, ¶ 0063, ¶ 0064, ¶ 0068, ¶ 0071, ¶ 0074, ¶ 0093) (Notes: the limitation “connect” is defined as to join, link, or fasten together; unite or bind and the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM. Further, the “spacer” occupies an area to form the side surface of the upper gate structure).		As to claim 2, Yokoyama discloses further comprising: a conductive pad (SL) connected to a bottom surface of the upper contact (P) in the first interlayer insulation film (27); and a lower contact (28) which penetrates the first interlayer insulation film (27) and connects the lower semiconductor substrate (50) and the conductive pad (SL) (See Fig. 7, ¶ 0061) (Notes: the “pad” is a film/layer providing electrical connection and the lower contact is relative to the upper semiconductor substrate).					As to claim 5, Yokoyama further discloses wherein a width of the second portion (lower) decreases toward the first surface (at 10A) (See Fig. 7, ¶ 0061).				As to claim 6, Yokoyama further discloses wherein the second portion (lower) includes a protrusion (adjacent 21 becoming wider) which is adjacent to a bottom surface of the upper gate structure (20) and protrudes toward the upper gate structure (20) (See Fig. 7).												As to claim 7, Yokoyama discloses further comprising: a channel adjustment film (32, 32B, 32D/31/61/62) disposed on the second surface (at 10B) of the upper semiconductor substrate (10) (See Fig. 7, ¶ 0064, ¶ 0068, ¶ 0071, ¶ 0074) (Notes: the limitation “channel adjustment film” is defined by the material in claim 9/11).			Further regarding claim 7, the limitation “channel adjustment” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 9, Yokoyama further discloses wherein the channel adjustment film (32, 32B, 32D) includes a ferroelectric (See Fig. 2, Fig. 3, ¶ 0071, ¶ 0074).				As to claim 11, Yokoyama further discloses wherein the channel adjustment film (31) includes a work function metal film (31), and a dielectric film (63) between the upper semiconductor substrate (10) and the work function metal film (31) (See Fig. 7, ¶ 0064, ¶ 0068) (Notes: the metal film disclosed has a work function value).			As to claim 12, Yokoyama discloses further comprising: a second interlayer insulation film (61) on the second surface (at 10B) of the upper semiconductor substrate (10), wherein the first portion (upper) of the upper contact (P) penetrates the second interlayer insulation film (61) (See Fig. 7, ¶ 0061, ¶ 0064).						As to claim 13, Yokoyama discloses further comprising: a source/drain region (22D, 25D) in the upper semiconductor substrate (10) adjacent to the upper gate structure (20), wherein the first portion (upper) of the upper contact (P) penetrates the source/drain region (22D, 25D) (See Fig. 7, ¶ 0058, ¶ 0060, ¶ 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0293664 A1 to Yokoyama et al. (“Yokoyama”) as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2013/0049127 A1 to Chen et al. (“Chen”). The teaching of Yokoyama has been discussed above.								As to claim 8, although Yokoyama discloses the channel adjustment film (61) is formed of silicon nitride (See Fig. 7, ¶ 0064), Yokoyama does not further disclose wherein the channel adjustment film applies a compressive stress or a tensile stress to the upper semiconductor substrate.								However, Chen does disclose wherein the channel adjustment film (60) of silicon nitride applies a compressive stress or a tensile stress to the upper semiconductor substrate (10) (See Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0011, ¶ 0019, ¶ 0020, ¶ 0021, ¶ 0022, ¶ 0026).											In view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yokoyama to have wherein the channel adjustment film applies a compressive stress or a tensile stress to the upper semiconductor substrate because a desired stress applied to the upper semiconductor substrate can obtain improved performance as required (See ¶ 0021, ¶ 0022).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0293664 A1 to Yokoyama et al. (“Yokoyama”) as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2017/0271399 A1 to Lee et al. (“Lee”). The teaching of Yokoyama has been discussed above.								As to claim 10, although Yokoyama discloses wherein the channel adjustment film (62) includes silicon dioxide (See Fig. 7, ¶ 0064), Yokoyama does not further disclose wherein the channel adjustment film includes borophosphosilicate glass (BPSG).												However, Lee does disclose a silicon dioxide layer is generally formed of TEOS, PSG, or BPSG (See ¶ 0036).										In view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yokoyama to have wherein the channel adjustment film includes borophosphosilicate glass (BPSG) because the channel adjustment film of silicon dioxide-based material is commonly formed of BPSG, TEOS, and PSG to obtain passivation and protection (See ¶ 0036).	
Claim(s) 14-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0293664 A1 to Yokoyama et al. (“Yokoyama”) in view of U.S. Patent Application Publication No. 2017/0207169 A1 to Lee (“Lee”).
As to claim 14, although Yokoyama discloses a semiconductor device, comprising: a lower semiconductor substrate (50); a lower interlayer insulation film (41-44) on the lower semiconductor substrate (50); an upper semiconductor substrate (10) overlapping the lower interlayer insulation film (41-44), wherein the upper semiconductor substrate (10) includes a first surface (at 10A) and a second surface (at 10B) opposite to the first surface (at 10A); an upper gate structure (20) on the first surface (at 10A) of the upper semiconductor substrate (10); an upper interlayer insulation film (27) on the upper semiconductor substrate (10), wherein the upper interlayer insulation film (27) covers the upper gate structure (20); and an upper contact (P) on a side surface of the upper gate structure (20), wherein the upper contact (P) penetrates the upper semiconductor substrate (10) and the upper interlayer insulation film (27), wherein a width of the upper contact (P) at the same level as the second surface (at 10B) is smaller than a width of the upper contact (P) at the same level as the first surface (at 10A), and at least a part of a side surface of the upper contact (P) contacts the side surface of the upper gate structure (20) (See Fig. 1, Fig. 2, Fig. 3, Fig. 7, ¶ 0053, ¶ 0057, ¶ 0058, ¶ 0060, ¶ 0061, ¶ 0062, ¶ 0063, ¶ 0064, ¶ 0068, ¶ 0071, ¶ 0074, ¶ 0093), Yokoyama does not further disclose a lower gate structure on a surface of the lower semiconductor substrate; wherein the lower interlayer insulation film covers the lower gate structure.									However, Lee does disclose a lower gate structure (222, 232) on a surface of the lower semiconductor substrate (202); wherein the lower interlayer insulation film (245) covers the lower gate structure (222, 232) (See Fig. 5, Fig. 6, Fig. 7, ¶ 0009, ¶ 0015, ¶ 0016, ¶ 0017, ¶ 0018, ¶ 0024, ¶ 0025, ¶ 0027).							In view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yokoyama to have a lower gate structure on a surface of the lower semiconductor substrate; wherein the lower interlayer insulation film covers the lower gate structure because a highly integrated circuit with transistors on the upper and lower semiconductor substrates can be obtained, where the chip area usage is improved (See ¶ 0025).												As to claim 15, Yokoyama further discloses wherein the side surface of the upper gate structure (20) includes a concave recess (accommodating wider P) which is adjacent to a bottom surface of the upper gate structure (20), and a part of the upper contact (P) is disposed in the recess (accommodating wider P) (See Fig. 7).			As to claim 17, Yokoyama discloses further comprising: a lower contact (M1/V1-M4/V4) which is disposed in the lower interlayer insulation film (41-44) and connects the lower semiconductor substrate (50) and the upper contact (P) (See Fig. 7, ¶ 0062) (Notes: the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM).										As to claim 18, Yokoyama further discloses wherein a width of the lower contact (M1/V1-M4/V4) decreases toward the surface of the lower semiconductor substrate (50) (See Fig. 7) (Notes: from M to V).										As to claim 20, Yokoyama in view of Lee discloses further comprising: a lower source/drain region (228, 238) in the lower semiconductor substrate (202) adjacent to a side surface of the lower gate structure (222, 232); and an upper source/drain region (22S, 25S, 22D, 25D) in the upper semiconductor substrate (10) adjacent to the side surface of the upper gate structure (20), wherein the lower contact (M1/V1-M4/V4/in 244) is connected to the lower source/drain region (228, 238), and the upper contact (P) is connected to the upper source/drain region (22S, 25S, 22D, 25D) (See Yokoyama Fig. 7 and Lee Fig. 5, Fig. 6, Fig. 7).									As to claim 21, Yokoyama further discloses wherein the upper semiconductor substrate (10) includes an active pattern (between 25S and 25D) protruding toward the surface of the lower semiconductor substrate (50) and extending in a first direction, and the upper gate structure (20) extends in a second direction intersecting the first direction (See Fig. 7).

Response to Arguments
Applicant’s arguments, see REMARKS, filed on May 31, 2022, with respect to the rejection(s) of claim(s) 14 under U.S. Patent Application Publication No. 2018/0240797 A1 to Yokoyama et al. (“Yokoyama”) and U.S. Patent Application Publication No. 2017/0358497 A1 to Cheng et al. (“Cheng”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2016/0293664 A1 to Yokoyama et al. (“Yokoyama”) and U.S. Patent Application Publication No. 2017/0207169 A1 to Lee (“Lee”).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yokoyama et al. (US 2019/0363130 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815